UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant, State of Incorporation or Organization, Address of Principal Executive Offices, Telephone Number, and IRS Employer Identification No. Commission File Number Registrant, State of Incorporation or Organization, Address of Principal Executive Offices, Telephone Number, and IRS Employer Identification No. 1-11299 ENTERGY CORPORATION (a Delaware corporation) 639 Loyola Avenue New Orleans, Louisiana 70113 Telephone (504) 576-4000 72-1229752 1-31508 ENTERGY MISSISSIPPI, INC. (a Mississippi corporation) 308 East Pearl Street Jackson, Mississippi 39201 Telephone (601) 368-5000 64-0205830 1-10764 ENTERGY ARKANSAS, INC. (an Arkansas corporation) 425 West Capitol Avenue Little Rock, Arkansas 72201 Telephone (501) 377-4000 71-0005900 0-05807 ENTERGY NEW ORLEANS, INC. (a Louisiana corporation) 1600 Perdido Street New Orleans, Louisiana 70112 Telephone (504) 670-3700 72-0273040 0-20371 ENTERGY GULF STATES LOUISIANA, L.L.C. (a Louisiana limited liability company) 446 North Boulevard Baton Rouge, Louisiana 70802 Telephone (800) 368-3749 74-0662730 1-34360 ENTERGY TEXAS, INC. (a Texas corporation) 350 Pine Street Beaumont, Texas 77701 Telephone (409) 981-2000 61-1435798 1-32718 ENTERGY LOUISIANA, LLC (a Texas limited liability company) 446 North Boulevard Baton Rouge, Louisiana 70802 Telephone (800) 368-3749 75-3206126 1-09067 SYSTEM ENERGY RESOURCES, INC. (an Arkansas corporation) Echelon One 1340 Echelon Parkway Jackson, Mississippi 39213 Telephone (601) 368-5000 72-0752777 Table of Contents Indicate by check mark whether the registrants (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) have been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrants have submitted electronically and posted on Entergy’s corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filer Accelerated filer Non- accelerated filer Smaller reporting company Entergy Corporation Ö Entergy Arkansas, Inc. Ö Entergy Gulf States Louisiana, L.L.C. Ö Entergy Louisiana, LLC Ö Entergy Mississippi, Inc. Ö Entergy New Orleans, Inc. Ö Entergy Texas, Inc. Ö System Energy Resources, Inc. Ö Indicate by check mark whether the registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ Common Stock Outstanding Outstanding at July 31, 2012 Entergy Corporation ($0.01 par value) Entergy Corporation, Entergy Arkansas, Inc., Entergy Gulf States Louisiana, L.L.C., Entergy Louisiana, LLC, Entergy Mississippi, Inc., Entergy New Orleans, Inc., Entergy Texas, Inc., and System Energy Resources, Inc. separately file this combined Quarterly Report on Form 10-Q.Information contained herein relating to any individual company is filed by such company on its own behalf.Each company reports herein only as to itself and makes no other representations whatsoever as to any other company.This combined Quarterly Report on Form 10-Q supplements and updates the Annual Report on Form 10-K for the calendar year ended December 31, 2011 and the Quarterly Report on Form 10-Q for the quarter ended March 31, 2012, filed by the individual registrants with the SEC, and should be read in conjunction therewith. Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q June 30, 2012 Page Number Forward-looking information iii Definitions v Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis 1 Consolidated Statements of Income 20 Consolidated Statements of Comprehensive Income 21 Consolidated Statements of Cash Flows 22 Consolidated Balance Sheets 24 Consolidated Statements of Changes in Equity 26 Selected Operating Results 27 Notes to Financial Statements 28 Part 1. Item 4.Controls and Procedures 75 Entergy Arkansas, Inc. and Subsidiaries Management’s Financial Discussion and Analysis 76 Consolidated Income Statements 83 Consolidated Statements of Cash Flows 85 Consolidated Balance Sheets 86 Consolidated Statements of Changes in Common Equity 88 Selected Operating Results 89 Entergy Gulf States Louisiana, L.L.C. Management’s Financial Discussion and Analysis 90 Income Statements 99 Statements of Comprehensive Income Statements of Cash Flows Balance Sheets Statements of Changes in Equity Selected Operating Results Entergy Louisiana, LLC and Subsidiaries Management’s Financial Discussion and Analysis Consolidated Income Statements Consolidated Statements of Comprehensive Income Consolidated Statements of Cash Flows Consolidated Balance Sheets Consolidated Statements of Changes in Equity Selected Operating Results Entergy Mississippi, Inc. Management’s Financial Discussion and Analysis Income Statements Statements of Cash Flows Balance Sheets Statements of Changes in Common Equity Selected Operating Results i Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q June 30, 2012 Page Number Entergy New Orleans, Inc. Management’s Financial Discussion and Analysis Income Statements Statements of Cash Flows Balance Sheets Statements of Changes in Common Equity Selected Operating Results Entergy Texas, Inc. and Subsidiaries Management’s Financial Discussion and Analysis Consolidated Income Statements Consolidated Statements of Cash Flows Consolidated Balance Sheets Consolidated Statements of Changes in Common Equity Selected Operating Results System Energy Resources, Inc. Management’s Financial Discussion and Analysis Income Statements Statements of Cash Flows Balance Sheets Statements of Changes in Common Equity Part II.Other Information Item 1.Legal Proceedings Item 1A.Risk Factors Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 5.Other Information Item 6.Exhibits Signature ii Table of Contents FORWARD-LOOKING INFORMATION In this combined report and from time to time, Entergy Corporation and the Registrant Subsidiaries each makes statements as a registrant concerning its expectations, beliefs, plans, objectives, goals, strategies, and future events or performance.Such statements are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995.Words such as "may," "will," "could," "project," "believe," "anticipate," "intend," "expect," "estimate," "continue," "potential," "plan," "predict," "forecast," and other similar words or expressions are intended to identify forward-looking statements but are not the only means to identify these statements.Although each of these registrants believes that these forward-looking statements and the underlying assumptions are reasonable, it cannot provide assurance that they will prove correct.Any forward-looking statement is based on information current as of the date of this combined report and speaks only as of the date on which such statement is made.Except to the extent required by the federal securities laws, these registrants undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Forward-looking statements involve a number of risks and uncertainties.There are factors that could cause actual results to differ materially from those expressed or implied in the forward-looking statements, including those factors discussed or incorporated by reference in (a) Item 1A. Risk Factors in the Form 10-K, (b) Management's Financial Discussion and Analysis in the Form 10-K and in this report, and (c) the following factors (in addition to others described elsewhere in this combined report and in subsequent securities filings): · resolution of pending and future rate cases and negotiations, including various performance-based rate discussions, Entergy's utility supply plan, and recovery of fuel and purchased power costs; · the termination of Entergy Arkansas’s and Entergy Mississippi’s participation in the System Agreement in December 2013 and November 2015, respectively; · regulatory and operating challenges and uncertainties associated with the Utility operating companies’ proposal to move to the MISO RTO, the operations of the independent coordinator of transmission for Entergy's utility service territory, and the scheduled expiration ofthe current independent coordinator of transmission arrangementin November 2012; · risks associated with the proposed spin-off and subsequent merger of Entergy’s electric transmission business into a subsidiary of ITC Holdings Corp., including the risk that Entergy and the Utility operating companies may not be able to timely satisfy the conditions or obtain the approvals required to complete such transaction or such approvals may contain material restrictions or conditions, and the risk that if completed, the transaction may not achieve its anticipated results; · changes in utility regulation, including the beginning or end of retail and wholesale competition, the ability to recover net utility assets and other potential stranded costs, and the application of more stringent transmission reliability requirements or market power criteria by the FERC; · changes in regulation of nuclear generating facilities and nuclear materials and fuel, including possible shutdown of nuclear generating facilities, particularly those owned or operated by the Entergy Wholesale Commodities business, and the effects of new or existing safety or environmental concerns regarding nuclear power plants and nuclear fuel; · resolution of pending or future applications, and related regulatory proceedings and litigation, for license renewals or modifications of nuclear generating facilities; · the performance of and deliverability of power from Entergy's generation resources, including the capacity factors at its nuclear generating facilities; · Entergy's ability to develop and execute on a point of view regarding future prices of electricity, natural gas, and other energy-related commodities; · prices for power generated by Entergy's merchant generating facilities and the ability to hedge, meet credit support requirements for hedges, sell power forward, or otherwise reduce the market price risk associated with those facilities, including the Entergy Wholesale Commodities nuclear plants; · the prices and availability of fuel and power Entergy must purchase for its Utility customers, and Entergy's ability to meet credit support requirements for fuel and power supply contracts; iii Table of Contents FORWARD-LOOKING INFORMATION (Concluded) · volatility and changes in markets for electricity, natural gas, uranium, and other energy-related commodities; · changes in law resulting from federal or state energy legislation or legislationsubjecting energy derivatives used in hedging and risk management transactions to governmental regulation; · changes in environmental, tax, and other laws, including requirements for reduced emissions of sulfur, nitrogen, carbon, mercury, and other substances, and changes in costs of compliance with environmental and other laws and regulations; · uncertainty regarding the establishment of interim or permanent sites for spent nuclear fuel and nuclear waste storage and disposal; · variations in weather and the occurrence of hurricanes and other storms and disasters, including uncertainties associated with efforts to remediate the effects of hurricanes, ice storms, or other weather events and the recovery of costs associated with restoration, including accessing funded storm reserves, federal and local cost recovery mechanisms, securitization, and insurance; · effects of climate change; · Entergy's ability to manage its capital projects and operation and maintenance costs; · Entergy's ability to purchase and sell assets at attractive prices and on other attractive terms; · the economic climate, and particularly economic conditions in Entergy's Utility service territory and the Northeast United States and events that could influence economic conditions in those areas; · the effects of Entergy's strategies to reduce tax payments; · changes in the financial markets, particularly those affecting the availability of capital and Entergy's ability to refinance existing debt, execute share repurchase programs, and fund investments and acquisitions; · actions of rating agencies, including changes in the ratings of debt and preferred stock, changes in general corporate ratings, and changes in the rating agencies' ratings criteria; · changes in inflation and interest rates; · the effect of litigation and government investigations or proceedings; · advances in technology; · the potential effects of threatened or actual terrorism, cyber attacks or data security breaches, and war or a catastrophic event such as a nuclear accident or a natural gas pipeline explosion; · Entergy's ability to attract and retain talented management and directors; · changes in accounting standards and corporate governance; · declines in the market prices of marketable securities and resulting funding requirements for Entergy's defined benefit pension and other postretirement benefit plans; · changes in decommissioning trust fund values or earnings or in the timing of or cost to decommission nuclear plant sites; · factors that could lead to impairment of long-lived assets; and · the ability to successfully complete merger, acquisition, or divestiture plans, regulatory or other limitations imposed as a result of merger, acquisition, or divestiture, and the success of the business following a merger, acquisition, or divestiture. iv Table of Contents DEFINITIONS Certain abbreviations or acronyms used in the text and notes are defined below: Abbreviation or Acronym Term AFUDC Allowance for Funds Used During Construction ALJ Administrative Law Judge ANO 1 and 2 Units 1 and 2 of Arkansas Nuclear One (nuclear), owned by Entergy Arkansas APSC Arkansas Public Service Commission ASU Accounting Standards Update issued by the FASB Board Board of Directors of Entergy Corporation capacity factor Actual plant output divided by maximum potential plant output for the period City Council or Council Council of the City of New Orleans, Louisiana D.C. Circuit U.S. Court of Appeals for the District of Columbia Circuit Entergy Entergy Corporation and its direct and indirect subsidiaries Entergy Corporation Entergy Corporation, a Delaware corporation Entergy Gulf States, Inc. Predecessor company for financial reporting purposes to Entergy Gulf States Louisiana that included the assets and business operations of both Entergy Gulf States Louisiana and Entergy Texas Entergy Gulf States Louisiana Entergy Gulf States Louisiana, L.L.C., a company created in connection with the jurisdictional separation of Entergy Gulf States, Inc. and the successor company to Entergy Gulf States, Inc. for financial reporting purposes.The term is also used to refer to the Louisiana jurisdictional business of Entergy Gulf States, Inc., as the context requires. Entergy Texas Entergy Texas, Inc., a company created in connection with the jurisdictional separation of Entergy Gulf States, Inc.The term is also used to refer to the Texas jurisdictional business of Entergy Gulf States, Inc., as the context requires. Entergy Wholesale Commodities (EWC) Entergy’s non-utility business segment primarily comprised of the ownership and operation of six nuclear power plants, the ownership of interests in non-nuclear power plants, and the sale of the electric power produced by those plants to wholesale customers EPA United States Environmental Protection Agency ERCOT Electric Reliability Council of Texas FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FitzPatrick James A. FitzPatrick Nuclear Power Plant (nuclear), owned by an Entergy subsidiary in the Entergy Wholesale Commodities business segment Form 10-K Annual Report on Form 10-K for the calendar year ended December 31, 2011 filed with the SEC by Entergy Corporation and its Registrant Subsidiaries Grand Gulf Unit No. 1 of Grand Gulf Nuclear Station (nuclear), 90% owned or leased by System Energy GWh Gigawatt-hour(s), which equals one million kilowatt-hours Independence Independence Steam Electric Station (coal), owned 16% by Entergy Arkansas, 25% by Entergy Mississippi, and 7% by Entergy Power Indian Point 2 Unit 2 of Indian Point Energy Center (nuclear), owned by an Entergy subsidiary in the Entergy Wholesale Commodities business segment Indian Point 3 Unit 3 of Indian Point Energy Center (nuclear), owned by an Entergy subsidiary in the Entergy Wholesale Commodities business segment IRS Internal Revenue Service ISO Independent System Operator v Table of Contents DEFINITIONS (Concluded) Abbreviation or Acronym Term kW Kilowatt, which equals one thousand watts kWh Kilowatt-hour(s) LPSC Louisiana Public Service Commission MISO Midwest Independent Transmission System Operator, Inc., a regional transmission organization MMBtu One million British Thermal Units MPSC Mississippi Public Service Commission MW Megawatt(s), which equals one thousand kilowatts MWh Megawatt-hour(s) Net MW in operation Installed capacity owned and operated NRC Nuclear Regulatory Commission NYPA New York Power Authority Palisades Palisades Power Plant (nuclear), owned by an Entergy subsidiary in the Entergy Wholesale Commodities business segment Pilgrim Pilgrim Nuclear Power Station (nuclear), owned by an Entergy subsidiary in the Entergy Wholesale Commodities business segment PPA Purchased power agreement or power purchase agreement PUCT Public Utility Commission of Texas Registrant Subsidiaries Entergy Arkansas, Inc., Entergy Gulf States Louisiana, L.L.C., Entergy Louisiana, LLC, Entergy Mississippi, Inc., Entergy New Orleans, Inc., Entergy Texas, Inc., and System Energy Resources, Inc. River Bend River Bend Station (nuclear), owned by Entergy Gulf States Louisiana RTO Regional transmission organization SEC Securities and Exchange Commission SPP Southwest Power Pool System Agreement Agreement, effective January 1, 1983, as modified, among the Utility operating companies relating to the sharing of generating capacity and other power resources System Energy System Energy Resources, Inc. TWh Terawatt-hour(s), which equals one billion kilowatt-hours Unit Power Sales Agreement Agreement, dated as of June 10, 1982, as amended and approved by FERC, among Entergy Arkansas, Entergy Louisiana, Entergy Mississippi, Entergy New Orleans, and System Energy, relating to the sale of capacity and energy from System Energy’s share of Grand Gulf Utility Entergy’s business segment that generates, transmits, distributes, and sells electric power, with a small amount of natural gas distribution Utility operating companies Entergy Arkansas, Entergy Gulf States Louisiana, Entergy Louisiana, Entergy Mississippi, Entergy New Orleans, and Entergy Texas Vermont Yankee Vermont Yankee Nuclear Power Station (nuclear), owned by an Entergy subsidiary in the Entergy Wholesale Commodities business segment Waterford 3 Unit No. 3 (nuclear) of the Waterford Steam Electric Station, 100% owned or leased by Entergy Louisiana weather-adjusted usage Electric usage excluding the effects of deviations from normal weather vi Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS Entergy operates primarily through two business segments: Utility and Entergy Wholesale Commodities. · The Utility business segment includes the generation, transmission, distribution, and sale of electric power in portions of Arkansas, Mississippi, Texas, and Louisiana, including the City of New Orleans; and operates a small natural gas distribution business.As discussed in more detail in “Plan to Spin Off the Utility’s Transmission Business,” in the Form 10-K, in December 2011, Entergy entered into an agreement to spin off its transmission business and merge it with a newly-formed subsidiary of ITC Holdings Corp. · The Entergy Wholesale Commodities business segment includes the ownership and operation of six nuclear power plants located in the northern United States and the sale of the electric power produced by those plants to wholesale customers.This business also provides services to other nuclear power plant owners.Entergy Wholesale Commodities also owns interests in non-nuclear power plants that sell the electric power produced by those plants to wholesale customers. Results of Operations Second Quarter 2012 Compared to Second Quarter 2011 Following are income statement variances for Utility, Entergy Wholesale Commodities, Parent & Other, and Entergy comparing the second quarter 2012 to the second quarter 2011 showing how much the line item increased or (decreased) in comparison to the prior period: Utility Entergy Wholesale Commodities Parent & Other (1) Entergy (In Thousands) 2nd Qtr 2011 Consolidated Net Income $ Net revenue (operating revenue less fuel expense, purchased power, and other regulatory charges/credits) Other operation and maintenance expenses Taxes other than income taxes ) Depreciation and amortization ) Other income ) Interest expense Other expenses ) - ) Income taxes ) ) ) 2nd Qtr 2012 Consolidated Net Income (Loss) $ $ $ ) $ Parent & Other includes eliminations, which are primarily intersegment activity. 1 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Net income for Utility in the second quarter 2012 was significantly affected by a settlement with the IRS related to the income tax treatment of the Louisiana Act 55 financing of the Hurricane Katrina and Hurricane Rita storm costs, which resulted in a reduction in income tax expense.The net income effect was partially offset by a regulatory charge, which reduced net revenue, because the benefits will be shared with customers.See Note 10 to the financial statements for additional discussion of the settlement and benefit sharing. Refer to "ENTERGY CORPORATION AND SUBSIDIARIES - SELECTED OPERATING RESULTS" for further information with respect to operating statistics. Net Revenue Utility Following is an analysis of the change in net revenue comparing the second quarter 2012 to the second quarter 2011. Amount (In Millions) 2011 net revenue $ Louisiana Act 55 financing tax settlement sharing ) Volume/weather (1 ) Retail electric price 3 Miscellaneous insignificant items 10 2012 net revenue $ The Louisiana Act 55 financing tax settlement sharing variance results from a regulatory charge because the benefits of the settlement with the IRS related to the uncertain tax position regarding the Hurricane Katrina and Hurricane Rita Louisiana Act 55 financing will be shared with customers of Entergy Gulf States Louisiana and Entergy Louisiana.See Note 10 to the financial statements for additional discussion of the settlement and benefit sharing. The volume/weather variance is primarily due to the effect of milder weather, as compared to the prior period, on residential and commercial sales.This was substantially offset by an increase of 988 GWh, or 4%, in weather-adjusted usage across all customer classes. The retail electric price variance is primarily due to: · a special formula rate plan rate increase at Entergy Louisiana effective May 2011 in accordance with a previous LPSC order relating to the acquisition of Unit 2 of the Acadia Energy Center; and · a base rate increase at Entergy Texas beginning May 2011 as a result of the settlement of the December 2009 rate case. These increases were partially offset by a formula rate plan decrease at Entergy New Orleans effective October 2011.See Note 2 to the financial statements in the Form 10-K for further discussion of these proceedings. 2 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Entergy Wholesale Commodities Following is an analysis of the change in net revenue comparing the second quarter 2012 to the second quarter 2011. Amount (In Millions) 2011 net revenue $ Nuclear realized price changes ) Nuclear volume (1 ) Other 22 2012 net revenue $ As shown in the table above, net revenue for Entergy Wholesale Commodities decreased by $30 million, or 6%, in the second quarter 2012 compared to the second quarter 2011 primarily due to lower pricing in its contracts to sell power.Lower volume in its nuclear fleet resulting from more planned and unplanned outage days in 2012 compared to the same period in 2011 was substantially offset by the exercise of resupply options provided for in purchase power agreements whereby Entergy Wholesale Commodities may elect to supply power from another source when the plant is not running.Amounts related to the exercise of resupply options are included in the GWh billed in the table below.Partially offsetting the lower net revenue from the nuclear fleet was higher net revenue from the Rhode Island State Energy Center, which was acquired in December 2011. Following are key performance measures for Entergy Wholesale Commodities for the second quarter 2012 and 2011: Owned capacity GWh billed Average realized revenue per MWh Entergy Wholesale Commodities Nuclear Fleet Capacity factor 85% 91% GWh billed Average realized revenue per MWh Refueling Outage Days: Indian Point 2 1 - Indian Point 3 - 7 Palisades 34 - Pilgrim - 25 Realized Revenue per MWh for Entergy Wholesale Commodities Nuclear Plants See the Form 10-K for a discussion of Entergy Wholesale Commodities nuclear business’s average realized price per MWh, including the factors that influence it and the decrease in the annual average realized price per MWh to $54.73 in 2011 from $59.16 in 2010.Entergy Wholesale Commodities’ nuclear business is likely to continue to experience a decrease again in 2012 from 2011 because, as shown in the contracted sale of energy table in "Market and Credit Risk Sensitive Instruments," Entergy Wholesale Commodities has sold forward 90% of its planned nuclear energy output for the remainder of 2012 for an average contracted energy price of $49 per MWh.In addition, Entergy Wholesale Commodities has sold forward 84% of its planned nuclear energy output for 2013 for an average contracted energy price of $45-50 per MWh. 3 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Other Income Statement Items Utility Other operation and maintenance expenses increased from $485 million for the second quarter 2011 to $522million for the second quarter 2012 primarily due to: · an increase of $22 million in compensation and benefits costs primarily due to decreasing discount rates and changes in certain actuarial assumptions resulting from a recent experience study.See "MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS – Critical Accounting Estimates" in the Form 10-K and Note 6 to the financial statements herein for further discussion of benefits costs; · $10 million of costs incurred in 2012 related to the planned spin-off and merger of the Utility’s transmission business; · an increase of $8 million in distribution expenses primarily due to the timing of contract work; and · an increase of $8 million in fossil-fueled generation expenses resulting from higher outage costs primarily because of the timing of the outages and increased scope of outages compared to the same period in the prior year. The increase was partially offset by the effect of the deferral, as approved by the FERC, and the LPSC for the Louisiana jurisdiction, of costs incurred through June 2012 related to the transition and implementation of joining the MISO RTO, which reduced expenses by $12 million. Depreciation and amortization expense increased primarily due to additions to plant in service. Entergy Wholesale Commodities Other operation and maintenance expenses increased from $231 million for the second quarter 2011 to $248 million for the second quarter 2012 primarily due to: · an increase of $7 million due to the operations of the Rhode Island State Energy Center, which was acquired in December 2011; and · an increase of $6 million in compensation and benefits costs primarily due to decreasing discount rates and changes in certain actuarial assumptions resulting from a recent experience study.See "MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS – Critical Accounting Estimates" in the Form 10-K and Note 6 to the financial statements herein for further discussion of benefits costs. Taxes other than income taxes increased primarily due to increased property taxes at FitzPatrick.Previously, FitzPatrick was granted an exemption from property taxation and paid taxes according to a payment in lieu of property taxes agreement.This agreement expired on June 30, 2011 and FitzPatrick is now being taxed under the current property tax system. Other expenses decreased primarily due to a credit to decommissioning expense of $49 million in second quarter 2012 resulting from a reduction in the decommissioning cost liability for a plant as a result of a revised decommissioning cost study.See “Critical Accounting Estimates – Nuclear Decommissioning Costs” below for further discussion. Parent & Other Interest expense increased primarily due to the issuance of $500 million of 4.7% senior notes by Entergy Corporation in January 2012 and a higher interest rate on outstanding borrowings on the Entergy Corporation credit facility. 4 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Income Taxes The effective income tax rate for the second quarter 2012 was (49.2%). The difference in the effective income tax rate versus the statutory rate of 35% for the second quarter 2012 is related to (1) an IRS settlement on how to treat the Louisiana Act 55 Financing of the Hurricane Katrina and Hurricane Rita storm costs, as discussed further in Note 10 to the financial statements; and (2) a unanimous court decision from the U.S. Court of Appeals for the Fifth Circuit affirming an earlier decision of the U.S. Tax Court holding that Entergy was entitled to claim a credit against its U.S. tax liability for the U.K. windfall tax that it paid, both of which enabled Entergy to reverse provisions for uncertain tax positions. The effective income tax rate for the second quarter 2011 was 32%.The difference in the effective income tax rate versus the statutory rate of 35% for the second quarter 2011 was primarily due to a settlement regarding an issue which had previously been considered an uncertain tax position.This was partially offset in 2011 by a Michigan tax law change that repealed the business tax and enacted a corporate income tax, which eliminates a deduction that was available under the business tax; state income taxes; and certain book and tax differences for Utility plant items. Six Months Ended June 30, 2012 Compared to Six Months Ended June 30, 2011 Following are income statement variances for Utility, Entergy Wholesale Commodities, Parent & Other, and Entergy comparing the six months ended June 30, 2012 to the six months ended June 30, 2011 showing how much the line item increased or (decreased) in comparison to the prior period: Utility Entergy Wholesale Commodities Parent & Other (1) Entergy (In Thousands) 2011 Consolidated Net Income (Loss) $ $ $ ) $ Net revenue (operating revenue less fuel expense, purchased power, and other regulatory charges/credits) Other operation and maintenance expenses Asset impairment - - Taxes other than income taxes ) Depreciation and amortization ) Other income Interest expense Other expenses ) - ) Income taxes ) ) ) 2012 Consolidated Net Income (Loss) $ $ ) $ ) $ Parent & Other includes eliminations, which are primarily intersegment activity. Refer to "ENTERGY CORPORATION AND SUBSIDIARIES - SELECTED OPERATING RESULTS" for further information with respect to operating statistics. 5 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis As discussed in more detail in Note 11 to the financial statements, results of operations for the six months ended June 30, 2012 include a $355.5 million ($223.5 million after-tax) impairment charge to write down the carrying values of Vermont Yankee and related assets to their fair values.Also, net income for Utility in the six months ended June 30, 2012 was significantly affected by a settlement with the IRS related to the income tax treatment of the Louisiana Act 55 financing of the Hurricane Katrina and Hurricane Rita storm costs, which resulted in a reduction in income tax expense.The net income effect was partially offset by a regulatory charge, which reduced net revenue, because the benefits will be shared with customers.See Note 10 to the financial statements for additional discussion of the settlement and benefit sharing. Net Revenue Utility Following is an analysis of the change in net revenue comparing the six months ended June 30, 2012 to the six months ended June 30, 2011. Amount (In Millions) 2011 net revenue $ Louisiana Act 55 financing tax settlement sharing ) Volume/weather ) Retail electric price 14 Other 3 2012 net revenue $ The Louisiana Act 55 financing tax settlement sharing variance results from a regulatory charge because the benefits of the settlement with the IRS related to the uncertain tax position regarding the Hurricane Katrina and Hurricane Rita Louisiana Act 55 financing will be shared with customers.See Note 10 to the financial statements for additional discussion of the settlement and benefit sharing. The volume/weather variance is primarily due to the effect of milder weather, as compared to the prior period, on residential and commercial sales.This was partially offset by an increase of 1,817 GWh, or 4%, in weather-adjusted usage across all customer classes.Industrial sales growth was largely due to expansions.This sector had growth from both large and small industrial customers.Improvements in chemicals were partially offset by declines in refineries and pipelines. The retail electric price variance is primarily due to: · a special formula rate plan rate increase at Entergy Louisiana effective May 2011 in accordance with a previous LPSC order relating to the acquisition of Unit 2 of the Acadia Energy Center; and · a base rate increase at Entergy Texas beginning May 2011 as a result of the settlement of the December 2009 rate case. These increases were partially offset by a formula rate plan decrease at Entergy New Orleans effective October 2011.See Note 2 to the financial statements in the Form 10-K for further discussion of these proceedings. 6 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Entergy Wholesale Commodities Following is an analysis of the change in net revenue comparing the six months ended June 30, 2012 to the six months ended June 30, 2011. Amount (In Millions) 2011 net revenue $ Nuclear realized price changes ) Nuclear volume (8 ) Other 21 2012 net revenue $ As shown in the table above, net revenue for Entergy Wholesale Commodities decreased by $104 million, or 10%, in the six months ended June 30, 2012 compared to the six months ended June 30, 2011 primarily due to lower pricing in its contracts to sell power.Lower volume in its nuclear fleet resulting from more planned and unplanned outage days in 2012 compared to the same period in 2011 was substantially offset by the exercise of resupply options provided for in purchase power agreements whereby Entergy Wholesale Commodities may elect to supply power from another source when the plant is not running.Amounts related to the exercise of resupply options are included in the GWh billed in the table below.Partially offsetting the lower net revenue from the nuclear fleet was higher net revenue from the Rhode Island State Energy Center, which was acquired in December 2011. Following are key performance measures for Entergy Wholesale Commodities for the six months ended June 30, 2012 and 2011: Owned capacity GWh billed Average realized revenue per MWh Entergy Wholesale Commodities Nuclear Fleet Capacity factor 87% 91% GWh billed Average realized revenue per MWh Refueling Outage Days: Indian Point 2 28 - Indian Point 3 - 30 Palisades 34 - Pilgrim - 25 Other Income Statement Items Utility Other operation and maintenance expenses increased from $933 million for the six months ended June 30, 2011 to $1,012million for the six months ended June 30, 2012 primarily due to: · an increase of $35 million in compensation and benefits costs primarily due to decreasing discount rates and changes in certain actuarial assumptions resulting from a recent experience study.See "MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS – Critical Accounting Estimates" in the Form 10-K and Note 6 to the financial statements herein for further discussion of benefits costs; 7 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis · an increase of $21 million in fossil-fueled generation expenses resulting from higher outage costs primarily because of the timing of the outages and increased scope of outages compared to the same period in the prior year; · $16 million of costs incurred in 2012 related to the planned spin-off and merger of the Utility’s transmission business; · an increase of $8 million in distribution expenses primarily due to the timing of contract work; and · nuclear insurance refunds of $5 million received in 2011. The increase was partially offset by the effect of the deferral, as approved by the FERC, and the LPSC for the Louisiana jurisdictions, of costs incurred through June 2012 related to the transition and implementation of joining the MISO RTO, which reduced expenses by $10 million. Depreciation and amortization expense increased primarily due to additions to plant in service. Interest expense increased primarily due to net debt issuances by certain of the Utility operating companies. Entergy Wholesale Commodities Other operation and maintenance expenses increased from $440 million for the six months ended June 30, 2011 to $480 million for the six months ended June 30, 2012 primarily due to: · an increase of $18 million in compensation and benefits costs primarily due to decreasing discount rates and changes in certain actuarial assumptions resulting from a recent experience study.See "MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS – Critical Accounting Estimates" in the Form 10-K and Note 6 to the financial statements herein for further discussion of benefits costs; and · an increase of $11 million due to the operations of the Rhode Island State Energy Center, which was acquired in December 2011. The asset impairment variance is due to a $355.5 million ($223.5 million after-tax) impairment charge recorded in the first quarter 2012 to write down the carrying values of Vermont Yankee and related assets to their fair values.See Note 11 to the financial statements for further discussion of this charge. Taxes other than income taxes increased primarily due to increased property taxes at FitzPatrick.Previously, FitzPatrick was granted an exemption from property taxation and paid taxes according to a payment in lieu of property taxes agreement.This agreement expired on June 30, 2011 and FitzPatrick is now being taxed under the current property tax system. Depreciation and amortization expense increased primarily due to additions to plant in service, including the acquisition of the Rhode Island State Energy Center in December 2011. Other expenses decreased primarily due to a credit to decommissioning expense of $49 million in the second quarter 2012 resulting from a reduction in the decommissioning cost liability for a plant as a result of a revised decommissioning cost study.See “Critical Accounting Estimates – Nuclear Decommissioning Costs” below for further discussion. Other income increased primarily due to an increase of $9 million in realized earnings on the decommissioning trust funds. Parent & Other Interest expense increased primarily due to the issuance of $500 million of 4.7% senior notes by Entergy Corporation in January 2012 and a higher interest rate on outstanding borrowings on the Entergy Corporation credit facility. 8 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Income Taxes The effective income tax rates for the six months ended June 30, 2012 and 2011 were (120.6%) and 35.4%, respectively.The difference in the effective income tax rate versus the statutory rate of 35% for the six months ended June 30, 2012 is primarily related to (1) an IRS settlement on how to treat the Louisiana Act 55 financing of the Hurricane Katrina and Hurricane Rita storm costs, as discussed further in Note 10 to the financial statements; and (2) a unanimous court decision from the U.S. Court of Appeals for the Fifth Circuit affirming an earlier decision of the U.S. Tax Court holding that Entergy was entitled to claim a credit against its U.S. tax liability for the U.K. windfall tax that it paid, both of which enabled Entergy to reverse provisions for uncertain tax positions.The difference in the effective income tax rate versus the statutory rate of 35% for the six months ended June 30, 2011 was primarily due to a settlement regarding an issue which had previously been considered an uncertain tax position.This was partially offset by a Michigan tax law change that repealed the business tax and enacted a corporate income tax, which eliminates a deduction that was available under the business tax; state income taxes; and certain book and tax differences for Utility plant items. Plan to Spin Off the Utility’s Transmission Business See the Form 10-K for a discussion of Entergy’s plan to spin off its transmission business and merge it with a newly formed subsidiary of ITC Holdings Corp. Entergy Wholesale Commodities Authorizations to Operate Its Nuclear Power Plants In March 2011 and May 2012 the NRC renewed the operating licenses of Vermont Yankee and Pilgrim, respectively, for an additional 20 years, as a result of which each license now expires in 2032.For additional discussion regarding activity in Vermont and the continued operation of the Vermont Yankee plant, see “Impairment of Long-Lived Assets” in Note 11 to the financial statements herein.In the Vermont Yankee license renewal case, Vermont and the New England Coalition appealed the NRC’s renewal of Vermont Yankee’s license to the D.C. Circuit.In June 2012 the D.C. Circuit denied that appeal.In the Pilgrim license renewal case, three contentions remained pending before the ASLB at the time the license was issued.One of those contentions was subsequently denied by the ASLB and not appealed within the applicable time.A second remaining contention was denied by the ASLB and then appealed to the NRC.A third contention was denied by the ASLB on July 20, 2012 and the deadline of August 6, 2012 for an appeal to the NRCpassed without an appeal being filed.The NRC has indicated that should the appeal of a contention result in voiding of the recently-issued license, Pilgrim could operate under the “timely renewal” doctrine in reliance on the prior, and now superseded, license until proceedings concerning the renewed license are final.Massachusetts has appealed the NRC’s renewal of Pilgrim’s license to the United States Court of Appeals for the First Circuit.Entergy has intervened in that appeal. The NRC operating licenses for Indian Point 2 and Indian Point 3 expire in September 2013 and December 2015, respectively.Under federal law, nuclear power plants may continue to operate beyond their license expiration dates while their renewal applications are pending NRC approval.In April 2007, Entergy submitted an application to the NRC to renew the operating licenses for Indian Point 2 and 3 for an additional 20 years.The ASLB has admitted 21 contentions raised by the State of New York or other parties, which were combined into 16 discrete issues.Two of the issues have been resolved, leaving 14 issues that are currently subject to ASLB hearings.In July 2011, the ASLB granted the State of New York’s motion for summary disposition of an admitted contention challenging the adequacy of a section of Indian Point’s environmental analysis as incorporated in the Final Supplemental Environmental Impact Statement (FSEIS) (discussed below).That section provided cost estimates for Severe Accident Mitigation Alternatives (SAMAs), which are hardware and procedural changes that could be implemented to mitigate estimated impacts of off-site radiological releases in case of a hypothesized severe accident.In addition to finding that the SAMA cost analysis was insufficient, the ASLB directed the NRC staff to explain why cost-beneficial SAMAs should not be required to be implemented.Entergy appealed the ASLB’s decision to the NRC and the NRC staff supported Entergy’s appeal, while the State of New York opposed it.In December 2011 the NRC denied Entergy’s appeal as premature, stating that the appeal could be renewed at the conclusion of the ASLB proceedings. 9 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Pursuant to ASLB scheduling orders in the Indian Point 2 and 3 license renewal proceeding, the parties have submitted several rounds of testimony on “Track 1” contentions, which represent a majority of the contentions pending before the ASLB.Hearings on Track 1 contentions are scheduled to begin October 15, 2012.Hearings on the remaining issues will follow the submission of additional testimony on dates yet to be set. The NRC staff currently is also continuing to perform its technical and environmental reviews of the Indian Point 2 and 3 license renewal application.The NRC staff issued a Final Safety Evaluation Report (FSER) in August 2009, a supplement to the FSER in August 2011, a FSEIS in December 2010 and a supplement to the FSEIS in June 2012.The NRC staff issued a draft supplemental FSEIS in June 2012 and has stated its intent to issue, following an opportunity for comment, another supplement to the FSER in August 2012. The New York State Department of Environmental Conservation has taken the position that Indian Point must obtain a new state-issued Clean Water Act Section 401 water quality certification as part of the license renewal process.In addition, the consistency of Indian Point’s operations with New York State’s coastal management policies must be resolved as required by the Coastal Zone Management Act (CZMA).On July 24, 2012, Entergy filed a supplement to the Indian Point license renewal application currently pending before the NRC. The supplement states that, based on applicable federal law and in light of prior reviews by the State of New York, the NRC may issue the requested renewed operating licenses for Indian Point without the need for an additional consistency review by the State of New York under the CZMA.On July 30, 2012, Entergy filed a motion for declaratory order with the ASLB seeking confirmation of its position that no further CZMA consistency determination is required before the NRC may issue renewed licenses. The hearing process is an integral component of the NRC’s regulatory framework, and evidentiary hearings on license renewal applications are not uncommon.Entergy intends to participate fully in the hearing process as permitted by the NRC’s hearing rules.As noted in Entergy’s responses to the various intervenor filings, Entergy believes the contentions proposed by the intervenors are unsupported and without merit.Entergy will continue to work with the NRC staff as it completes its technical and environmental reviews of the Indian Point 2 and 3 license renewal application. On June 8, 2012, the U.S. Court of Appeals for the D.C. Circuit vacated the NRC’s 2010 update to its Waste Confidence Decision, which had found generically that a permanent geologic repository to store spent nuclear fuel would be available when necessary and that spent nuclear fuel could be stored at nuclear reactor sites in the interim without significant environmental effects, and remanded the case for further proceedings.The court concluded that the NRC had not satisfied the requirements of the National Environmental Policy Act (NEPA) when it considered environmental effects in reaching these conclusions.The NRC has not yet announced what steps it will take in response to the court’s decision.The Waste Confidence Decision has been relied upon by NRC license renewal applicants to address some of the issues that NEPA requires the NRC to address before it issues a renewed license.Certain nuclear opponents have filed requests with the NRC asking it to address the issues raised by the court’s decision in the license renewal proceedings for a number of nuclear plants including Grand Gulf and Indian Point 2 and 3.On August 7, 2012 the NRC issued an order stating that it will not issue final licenses dependent upon the Waste Confidence Decision until the D.C. Circuit’s remand is addressed, but also stating that licensing reviews and proceedings should continue to move forward. Liquidity and Capital Resources See "MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS - Liquidity and Capital Resources" in the Form 10-K for a discussion of Entergy’s capital structure, capital expenditure plans and other uses of capital, and sources of capital.Following are updates to that discussion. 10 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Capital Structure Entergy’s capitalization is balanced between equity and debt, as shown in the following table. June 30, December 31, Debt to capital 57.4% 57.3% Effect of excluding the securitization bonds (2.1)% (2.3)% Debt to capital, excluding securitization bonds (1) 55.3% 55.0% Effect of subtracting cash (0.6)% (1.5)% Net debt to net capital, excluding securitization bonds (1) 54.7% 53.5% Calculation excludes the Arkansas, Louisiana, and Texas securitization bonds, which are non-recourse to Entergy Arkansas, Entergy Louisiana, and Entergy Texas, respectively. Net debt consists of debt less cash and cash equivalents.Debt consists of notes payable, capital lease obligations, and long-term debt, including the currently maturing portion.Capital consists of debt, common shareholders’ equity, and subsidiaries’ preferred stock without sinking fund.Net capital consists of capital less cash and cash equivalents.Entergy uses the net debt to net capital ratio and the ratios excluding securitization bonds in analyzing its financial condition and believes they provide useful information to its investors and creditors in evaluating Entergy’s financial condition. Entergy Corporation has in place a credit facility that has a borrowing capacity of $3.5 billion and expires in March 2017.Entergy Corporation has the ability to issue letters of credit against 50% of the total borrowing capacity of the facility.Following is a summary of the borrowings outstanding and capacity available under the facility as of June 30, 2012. Capacity Borrowings Letters of Credit Capacity Available (In Millions) $8 A covenant in Entergy Corporation’s credit facility requires Entergy to maintain a consolidated debt ratio of 65% or less of its total capitalization.The calculation of this debt ratiounder Entergy Corporation’s credit facility is different than the calculation of the debt to capitalratioabove.Entergy is currently in compliance with the covenant.If Entergy fails to meet this ratio, or if Entergy or one of the Utility operating companies (except Entergy New Orleans) defaults on other indebtedness or is in bankruptcy or insolvency proceedings, an acceleration of the facility’s maturity date may occur. See Note 4 to the financial statements herein for additional discussion of the Entergy Corporation credit facility and discussion of the Registrant Subsidiaries’ credit facilities. Capital Expenditure Plans and Other Uses of Capital See the table and discussion in the Form 10-K under "MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS - Liquidity and Capital Resources - Capital Expenditure Plans and Other Uses of Capital," that sets forth the amounts of planned construction and other capital investments by operating segment for 2012 through 2014.Following are updates to the discussion in the Form 10-K. Grand Gulf Uprate As discussed in more detail in the Form 10-K, the estimated capital investments for 2012-2014 include System Energy’s approximately 178 MW uprate of the Grand Gulf nuclear plant.Grand Gulf’s spring 2012 refueling outage was completed in June 2012, and the majority of uprate-related capital improvements were made during this outage.Based upon the uprate-related work completed during the spring 2012 refueling outage, additional information from 11 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis the project's engineering, procurement and construction contractor, the costs required to install instrumentation in the steam dryer in response to evolving guidance from the NRC staff, and delays in obtaining NRC approval, System Energy now estimates the total capital investment to be made in the course of the implementation of the Grand Gulf uprate project is approximately $874 million, including SMEPA’s share.Construction work was completed in June 2012 and in July 2012 the NRC approved the license amendment, which allows the plant to operate at the uprated capacity level. Ninemile Point Unit 6 Self-Build Project See the Form 10-K for a discussion of Entergy Louisiana’s Ninemile Point Unit 6 self-build project.The Ninemile 6 capacity and energy is proposed to be allocated 55% to Entergy Louisiana, 25% to Entergy Gulf States Louisiana, and 20% to Entergy New Orleans.In February 2012 the City Council passed a resolution authorizing Entergy New Orleans to purchase 20% of the Ninemile 6 energy and capacity.In June 2011, Entergy Louisiana filed with the LPSC an application seeking certification that the public necessity and convenience would be served by Entergy Louisiana’s construction of the facility.Entergy Gulf States Louisiana joined in the application, seeking certification of its purchase under a life-of-unit power purchase agreement of its allocated share of the capacity and energy generated by Ninemile 6.In March 2012 the LPSC unanimously voted to grant the certifications requested by Entergy Louisiana and Entergy Gulf States Louisiana, and Entergy Louisiana has given the contractor a full notice to proceed with the construction.Under the terms approved by the LPSC, costs may be recovered through Entergy Louisiana’s and Entergy Gulf States Louisiana’s formula rate plans, if one is in effect when the project is placed in service; alternatively, Entergy Louisiana and Entergy Gulf States Louisiana must file rate cases approximately 12 months prior to the expected in-service date. Hot Spring Energy Facility Purchase Agreement See the Form 10-K for a discussion of Entergy Arkansas’s agreement to acquire the Hot Spring Energy Facility.In July 2011, Entergy Arkansas filed its application with the APSC requesting approval of the acquisition and full cost recovery.In July 2012 the APSC approved the acquisition and cost recovery through a capacity acquisition rider and set the level of return on equity at the level established in Entergy Arkansas’s June 2009 base rate proceeding.The parties have satisfied their obligations under the Hart-Scott-Rodino Act.The U.S. Department of Justice (DOJ) review of the transaction is ongoing.Closing has been delayed while the DOJ continues its review.Entergy Arkansas does not know when the DOJ will conclude its review or the extent to which its review of the transaction will be affected by the ongoing civil investigation of competitive issues concerning the Utility operating companies that is discussed in the Form 10-K. Hinds Energy Facility Purchase Agreement See the Form 10-K for a discussion of Entergy Mississippi’s agreement to acquire the Hinds Energy Facility.In July 2011, Entergy Mississippi filed with the MPSC requesting approval of the acquisition and full cost recovery.In February 2012 the MPSC granted a certificate of public convenience and necessity and approved the estimated acquisition cost.In April 2012, facilities studies were issued indicating that long-term transmission service is available for the Hinds facility provided that supplemental transmission upgrades estimated at approximately $580,000 are made and assuming that various projects already included in the transmission construction plan are completed.Entergy Mississippi and the Mississippi Public Utilities Staff filed a joint stipulation in the retail cost recovery proceeding that provides that the non-fuel ownership costs of the Hinds facility should be recovered through the power management rider, and the MPSC adopted the stipulation on August 7, 2012.The parties have satisfied their obligations under the Hart-Scott-Rodino Act.The U.S. Department of Justice (DOJ) review of the transaction is ongoing.Closing has been delayed while the DOJ continues its review.Entergy Mississippi does not know when the DOJ will conclude its review or the extent to which its review of the transaction will be affected by the ongoing civil investigation of competitive issues concerning the Utility operating companies that is discussed in the Form 10-K. 12 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Dividends and Stock Repurchases Declarations of dividends on Entergy’s common stock are made at the discretion of the Board.Among other things, the Board evaluates the level of Entergy’s common stock dividends based upon Entergy’s earnings, financial strength, and future investment opportunities.At its July 2012 meeting, the Board declared a dividend of $0.83 per share, which is the same quarterly dividend per share that Entergy has paid since second quarter 2010. Cash Flow Activity As shown in Entergy’s Consolidated Statements of Cash Flows, cash flows for the six months ended June 30, 2012 and 2011 were as follows: (In Millions) Cash and cash equivalents at beginning of period $ $ Cash flow provided by (used in): Operating activities Investing activities ) ) Financing activities ) 86 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at end of period $ $ Operating Activities Entergy's cash flow provided by operating activities increased by $211 million for the six months ended June 30, 2012 compared to the six months ended June 30, 2011 primarily due to: · a decrease of $178 million in pension contributions.See "MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS – Critical Accounting Estimates" in the Form 10-K and Note 6 to the financial statements herein for a discussion of qualified pension and other postretirement benefits funding; and · an increase in deferred fuel cost collections. These increases were partially offset by: · the decreases in Entergy Wholesale Commodities net revenue that is discussed above; · an increase of $42 million in income tax payments; and · a refund of $30.6 million, including interest, paid to AmerenUE in June 2012.The FERC ordered Entergy Arkansas to refund to AmerenUE the rough production cost equalization payments previously collected.See Note 2 to the financial statements for further discussion of the FERC order. Investing Activities Net cash used in investing activities decreased by $327 million for the six months ended June 30, 2012 compared to the six months ended June 30, 2011 primarily due to: · the purchase of the Acadia Unit 2 by Entergy Louisiana for approximately $300 million in April 2011; · a decrease in nuclear fuel purchases because of variations from year to year in the timing and pricing of fuel reload requirements, material and services deliveries, and the timing of cash payments during the nuclear fuel cycle; and 13 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis · a change in collateral deposit activity, reflected in the “Decrease (increase) in other investments” line on the Consolidated Statements of Cash Flows, as Entergy received $51 million in net deposits from Entergy Wholesale Commodities’ counterparties during 2012 and returned net deposits of $40 million in 2011.Entergy Wholesale Commodities’ forward sales contracts are discussed in the Market and Credit Risk Sensitive Instruments section below. These decreases were partially offset by an increase in construction expenditures, primarily in the Utility business resulting from spending on the power uprate project at Grand Gulf.Entergy’s construction spending plans for 2012 through 2014 are discussed in the Form 10-K and are updated in the Capital Expenditure Plans and Other Uses of Capital section in this report. Financing Activities Entergy’s financing activities used $99 million of cash for the six months ended June 30, 2012 compared to providing $86 million of cash for the six months ended June 30, 2011 primarily due to long-term debt activity providing approximately $125 million of cash in 2012 compared to $519 million of cash in 2011.For details of Entergy's long-term debt activity in 2012 see Note 4 to the financial statements herein.This was partially offset by Entergy repurchasing $160 million of its common stock in the six months ended June 30, 2011 and $51 million in proceeds from the sale in 2012 of a portion of Entergy Gulf States Louisiana’s investment in Entergy Holdings Company’s Class A preferred membership interests to a third party.Entergy’s share repurchase programs are discussed in the Form 10-K. Rate, Cost-recovery, and Other Regulation See "MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS - Rate, Cost-recovery, and Other Regulation" in the Form 10-K for discussions of rate regulation, federal regulation, and related regulatory proceedings. State and Local Rate Regulation and Fuel-Cost Recovery See Note 2 to the financial statements herein for updates to the discussion in the Form 10-K regarding these proceedings. Federal Regulation Entergy’s Proposal to Join the MISO RTO See the Form 10-K for a discussion of the Utility operating companies’ proposal to join the MISO RTO.Following are updates to that discussion. The LPSC voted to grant Entergy Gulf States Louisiana’s and Entergy Louisiana’s application for transfer of control to MISO, subject to conditions, on May 23, 2012, and issued its order on June 28, 2012.Staff, advisors, and intervenors have filed testimony in the Entergy Arkansas, Entergy Mississippi, Entergy New Orleans, and Entergy Texas proceedings.Most parties were conditionally supportive of or did not oppose the requested transfer of control to MISO as in the public interest.Several parties, including the MPSC staff, the City Council advisors, and the PUCT staff proposed various conditions to be included in the orders granting the requested change of control.The APSC Staff argued Entergy Arkansas has yet to provide an RTO option that is in the public interest and noted that Entergy Arkansas should maintain the standalone option until uncertainties are resolved regarding possible RTO membership.The APSC conducted a hearing on the merits on May 30-31, 2012.The APSC issued an order on August 3, 2012 in which it stated that it was unable, at this time, to reach a finding that Entergy Arkansas’s application is in the public interest.The order listed several conditions for Entergy Arkansas and MISO to meet before the APSC will approve Entergy Arkansas’s application, including some conditions that are of concern to Entergy Arkansas.Entergy Arkansas continues to analyze the order, and it intends to continue to pursueits proposal to join MISO.On July 18, 2012, the MPSC issued an order postponing its hearing on Entergy Mississippi’s change of 14 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis control request, which had been scheduled for July 19-20, 2012, to allow parties additional time to conduct further analysis.The City Council has scheduled a hearing for September 18, 2012.Entergy Texas submitted its change of control filing on April 30, 2012, and hearings in the PUCT proceeding regarding Entergy Texas’s request were scheduled to begin on July 30, 2012.A settlement in principle was reached among several of the parties, however, pursuant to which Entergy Texas’s membership in MISO would be found in the public interest subject to certain conditions. Entergy Texas and the other settling parties in the case filed a non-unanimous stipulation with the PUCT on August 6, 2012, and further proceedings have been scheduled to consider objections, if any, to the settlement.A hearing on the non-unanimous stipulation is now scheduled for August 24, 2012. In June 2011, MISO filed with the FERC a request for a transitional waiver of provisions of its open access transmission, energy, and operating reserve markets tariff regarding allocation of transmission network upgrade costs, in order to establish a transition for the integration of the Utility operating companies.In September 2011 the FERC issued an order denying on procedural grounds MISO’s request, further advising MISO that submitting modified tariff sheets is the appropriate method for implementing the transition that MISO seeks for the Utility operating companies.The FERC did not address the merits of any transition arrangements that may be appropriate to integrate the Utility operating companies into MISO.MISO worked with its stakeholders to prepare the appropriate changes to its tariff and filed the proposed tariff changes with the FERC in November 2011.On April 19, 2012, the FERC conditionally accepted MISO’s proposal related to the allocation of transmission upgrade costs in connection with the transition and integration of the Utility operating companies into MISO.On May 21, 2012, MISO filed a compliance filing in accordance with the provisions of the FERC’s April 19, 2012 Order.Two parties filed requests for rehearing of the FERC’s April 19, 2012 Order that are still outstanding.On June 11, 2012, FERC issued a tolling order granting the pending rehearing requests for purposes of further consideration. In addition, the Utility operating companies have proposed giving authority to the E-RSC, upon unanimous vote and within the first five years after the Utility operating companies join the MISO RTO, (i) to require the Utility operating companies to file with the FERC a proposed allocation of certain transmission upgrade costs among the Utility operating companies’ transmission pricing zones that would differ from the allocation that would occur under the MISO Open Access Transmission Tariff and (ii) to direct the Utility operating companies as transmission owners to add projects to MISO’s transmission expansion plan. Market and Credit Risk Sensitive Instruments Commodity Price Risk Power Generation As a wholesale generator, Entergy Wholesale Commodities’ core business is selling energy, measured in MWh, to its customers.Entergy Wholesale Commodities enters into forward contracts with its customers and sells energy in the day ahead or spot markets.In addition to selling the energy produced by its plants, Entergy Wholesale Commodities sells unforced capacity, which allows load-serving entities to meet specified reserve and related requirements placed on them by the ISOs in their respective areas.Entergy Wholesale Commodities’ forward fixed price physical power contracts consist of contracts to sell energy only, contracts to sell capacity only, and bundled contracts in which it sells both capacity and energy.While the terminology and payment mechanics vary in these contracts, each of these types of contracts requires Entergy Wholesale Commodities to deliver MWh of energy, make capacity available, or both.In addition to its forward fixed price physical power contracts, Entergy Wholesale Commodities also uses financial contracts to hedge a portion of its commodity price risk.The following is a summary of the amount of Entergy Wholesale Commodities’ planned energy output that is currently sold forward under physical or financial contracts (2012 represents the remainder of the year): 15 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Entergy Wholesale Commodities Nuclear Portfolio Energy Percent of planned generation sold forward (a): Unit-contingent (b) 61% 41% 22% 12% 12% Unit-contingent with guarantee of availability (c) 18% 19% 15% 13% 13% Firm LD (d) 24% 24% 28% -% -% Offsetting positions (e) (13)% -% (6)% -% -% Total 90% 84% 59% 25% 25% Planned generation (TWh) (f) (g) 21 40 41 41 40 Average revenue under contract per MWh (h) $45-50 $46-49 $49-57 $50-59 Capacity (o) Percent of capacity sold forward (i): Bundled capacity and energy contracts (j) 16% 16% 16% 16% 16% Capacity contracts (k) 49% 26% 13% 12% 5% Total 65% 42% 29% 28% 21% Planned net MW in operation (g) (l) Average revenue under contract per kW per month (applies to Capacity contracts only) (h) Blended Capacity and Energy Recap (based on revenues) % of planned generation and capacity sold forward 91% 83% 63% 29% 28% Average revenue under contract per MWh (h) Entergy Wholesale Commodities Non-Nuclear Portfolio Energy Percent of planned generation sold forward (a): Cost-based contracts (m) 38% 34% 30% 33% 31% Firm LD (d) 5% 5% 5% 6% 6% Total 43% 39% 35% 39% 37% Planned generation (TWh) (f) (n) 3 7 7 6 6 Capacity Percent of capacity sold forward (i): Cost-based contracts (m) 35% 29% 24% 24% 24% Bundled capacity and energy contracts (j) 8% 8% 8% 8% 8% Capacity contracts (k) 52% 47% 47% 48% 20% Total 95% 84% 79% 80% 52% Planned net MW in operation (l) (n) 16 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis (a) Percent of planned generation output sold or purchased forward under contracts, forward physical contracts, forward financial contracts or options that mitigate price uncertainty that may require regulatory approval or approval of transmission rights (b) Transaction under which power is supplied from a specific generation asset; if the asset is not operating, seller is generally not liable to buyer for any damages (c) A sale of power on a unit-contingent basis coupled with a guarantee of availability provides for the payment to the power purchaser of contract damages, if incurred, in the event the seller fails to deliver power as a result of the failure of the specified generation unit to generate power at or above a specified availability threshold.All of Entergy’s outstanding guarantees of availability provide for dollar limits on Entergy’s maximum liability under such guarantees. (d) Transaction that requires receipt or delivery of energy at a specified delivery point (usually at a market hub not associated with a specific asset) or settles financially on notional quantities; if a party fails to deliver or receive energy, defaulting party must compensate the other party as specified in the contract; a portion of which may be capped through the use of risk management products (e) Transactions for the purchase of energy, generally to offset a Firm LD transaction (f) Amount of output expected to be generated by Entergy Wholesale Commodities resources considering plant operating characteristics, outage schedules, and expected market conditions that effect dispatch (g) Assumes NRC license renewal for plants whose current licenses expire within five years and uninterrupted normal operation at all plants.NRC license renewal applications are in process for two units, as follows (with current license expirations in parentheses): Indian Point 2 (September 2013) and Indian Point 3 (December 2015).For a discussion regarding the continued operation of the Vermont Yankee plant, see “Impairment of Long-Lived Assets” in Note 1 to the financial statements in the Form 10-K and “Vermont Yankee” in Note 11 to the financial statements herein. (h) Revenue on a per unit basis at which generation output, capacity, or a combination of both is expected to be sold to third parties (including offsetting positions), given existing contract or option exercise prices based on expected dispatch or capacity, excluding the revenue associated with the amortization of the below-market PPA for Palisades.Revenue may fluctuate due to factors including positive or negative basis differentials, option premiums and market prices at time of option expiration, costs to convert firm LD to unit-contingent, and other risk management costs.Also, average revenue under contract excludes payments owed under the value sharing agreement with NYPA. (i) Percent of planned qualified capacity sold to mitigate price uncertainty under physical or financial transactions (j) A contract for the sale of installed capacity and related energy, priced per megawatt-hour sold (k) A contract for the sale of an installed capacity product in a regional market (l) Amount of capacity to be available to generate power and/or sell capacity considering uprates planned to be completed during the year.The increased capacity figure for the nuclear portfolio from the 10-K reflects the final testing and confirmation of a small incremental increase in output associated with equipment replacements at Palisades. (m) Contracts priced in accordance with cost-based rates, a ratemaking concept used for the design and development of rate schedules to ensure that the filed rate schedules recover only the cost of providing the service; these contracts are on owned non-utility resources located within Entergy’s service territory, which do not operate under market-based rate authority.The percentage sold assumes approval of long-term transmission rights.Includes sales to the Utility through 2013 of 121 MW of capacity and energy from Entergy Power sourced from Independence Steam Electric Station Unit 2. (n) Non-nuclear planned generation and net MW in operation include purchases from affiliated and non-affiliated counterparties under long-term contracts and exclude energy and capacity from Entergy Wholesale Commodities’ wind investment accounted for under the equity method of accounting and from the itchie plant that is not planned to operate. (o) Reflects effect of ISO New England’s acceptance in the second quarter 2012 of Vermont Yankee’s bid to delist for the June 2015 through May 2016 forward capacity auction #6 and retroactively for the June 2013 through May 2014 forward capacity auction #4.ISO New England has until May 2013 to consider Vermont Yankee’s delist bid for forward capacity auction #5. 17 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Entergy estimates that a $10 per MWh change in the annual average energy price in the markets in which the Entergy Wholesale Commodities nuclear business sells power, based on June 30, 2012 market conditions, planned generation volumes, and hedged positions, would have a corresponding effect on pre-tax net income of $19 million in 2012. Some of the agreements to sell the power produced by Entergy Wholesale Commodities’ power plants contain provisions that require an Entergy subsidiary to provide collateral to secure its obligations under the agreements.The Entergy subsidiary is required to provide collateral based upon the difference between the current market and contracted power prices in the regions where Entergy Wholesale Commodities sells power.The primary form of collateral to satisfy these requirements is an Entergy Corporation guaranty. Cash and letters of credit are also acceptable forms of collateral. At June 30, 2012, based on power prices at that time, Entergy had liquidity exposure of $193 million under the guarantees in place supporting Entergy Wholesale Commodities transactions, $20 million of guarantees that support letters of credit, and $14 million of posted cash collateral to the ISOs. As of June 30, 2012, the liquidity exposure associated with Entergy Wholesale Commodities assurance requirements, including return of previously posted collateral from counterparties, would increase by $151 million for a $1 per MMBtu increase in gas prices in both the short-and long-term markets.In the event of a decrease in Entergy Corporation’s credit rating to below investment grade, based on power prices as of June 30, 2012, Entergy would have been required to provide approximately $45 million of additional cash or letters of credit under some of the agreements. As of June 30, 2012, substantially all of the counterparties or their guarantors for 100% of the planned energy output under contract for Entergy Wholesale Commodities nuclear plants through 2016 have public investment grade credit ratings. Nuclear Matters After the nuclear incident in Japan resulting from the March 2011 earthquake and tsunami, the NRC established a task force to conduct a review of processes and regulations relating to nuclear facilities in the United States.The task force issued a near-term (90-day) report in July 2011 that made initial recommendations, which were subsequently refined and prioritized after input from stakeholders.The task force then issued a second report in September 2011.Based upon the task force’s recommendations, the NRC issued three orders effective on March 12, 2012.The three orders require U.S. nuclear operators, including Entergy, to undertake plant modifications or perform additional analyses that will, among other things, result in increased operating and capital costs associated with operating Entergy’s nuclear plants.The orders are being analyzed and an estimate of the increased costs cannot be made at this time. With the issuance of the three orders, the NRC also provided members of the public an opportunity to request a hearing.Two established anti-nuclear groups, Pilgrim Watch and Beyond Nuclear, filed hearing requests, focused on Pilgrim, regarding two of the three orders.These requests sought to have the NRC impose expanded remedial requirements to address the issues raised by the NRC’s orders.Beyond Nuclear subsequently withdrew its hearing request and the NRC’s Atomic Safety and Licensing Board denied Pilgrim Watch’s hearing request.Pilgrim Watch appealed the Board’s decision to the NRC. Critical Accounting Estimates See "MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS - Critical Accounting Estimates" in the Form 10-K for a discussion of the estimates and judgments necessary in Entergy’s accounting for nuclear decommissioning costs, unbilled revenue, impairment of long-lived assets and trust fund investments, qualified pension and other postretirement benefits, and other contingencies.Following are updates to that discussion. For updates of the impairment of long-lived assets discussion regarding Vermont Yankee see Note 11 to the financial statements herein. 18 Table of Contents Entergy Corporation and Subsidiaries Management’s Financial Discussion and Analysis Nuclear Decommissioning Costs In the second quarter 2012, Entergy Louisiana recorded a revision to its estimated decommissioning cost liability for Waterford 3 as a result of a revised decommissioning cost study.The revised estimate resulted in a $48.9 million increase in its decommissioning cost liability, along with a corresponding increase in the related asset retirement costs asset that will be depreciated over the remaining life of the unit. In the second quarter 2012, Entergy Wholesale Commodities recorded a reduction of $60.6 million in the estimated decommissioning cost liability for a plant as a result of a revised decommissioning cost study.The revised estimate resulted in a credit to decommissioning expense of $49 million, reflecting the excess of the reduction in the liability over the amount of the undepreciated asset retirement costs asset. Qualified Pension and Other Postretirement Benefits The Moving Ahead for Progress in the 21st Century Act (MAP-21) became federal law on July 6, 2012. Under the law, the segment rates used to calculate funding liabilities must be within a corridor of the 25-year average of prior segment rates. The interest rate corridor applies to the determination of minimum funding requirements and benefit restrictions.The pension funding stabilization provisions will provide for a near-term reduction in minimum funding requirements for single employer defined benefit plans in response to the current, historically low interest rates. The law does not reduce contribution requirements over the long term. Entergy is currently analyzing the effect this law will have on the planned 2012 contributions to the pension trust. See "MANAGEMENT’S FINANCIAL DISCUSSION AND ANALYSIS – Critical Accounting Estimates" in the Form 10-K for further discussion of pension funding. New Accounting Pronouncements The accounting standard-setting process, including projects between the FASB and the International Accounting Standards Board (IASB) to converge U.S. GAAP and International Financial Reporting Standards, is ongoing and the FASB and the IASB are each currently working on several projects that have not yet resulted in final pronouncements.Final pronouncements that result from these projects could have a material effect on Entergy’s future net income or financial position. 19 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME For the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) Three Months Ended Six Months Ended (In Thousands, Except Share Data) OPERATING REVENUES Electric $ Natural gas Competitive businesses TOTAL OPERATING EXPENSES Operating and Maintenance: Fuel, fuel-related expenses, and gas purchased for resale Purchased power Nuclear refueling outage expenses Asset impairment - - - Other operation and maintenance Decommissioning Taxes other than income taxes Depreciation and amortization Other regulatory charges TOTAL OPERATING INCOME OTHER INCOME Allowance for equity funds used during construction Interest and investment income Miscellaneous - net ) TOTAL INTEREST EXPENSE Interest expense Allowance for borrowed funds used during construction ) TOTAL INCOME BEFORE INCOME TAXES Income taxes ) ) CONSOLIDATED NET INCOME Preferred dividend requirements of subsidiaries NET INCOME ATTRIBUTABLE TO ENTERGY CORPORATION $ Earnings per average common share: Basic $ Diluted $ Dividends declared per common share $ Basic average number of common shares outstanding Diluted average number of common shares outstanding See Notes to Financial Statements. 20 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) Three Months Ended Six Months Ended (In Thousands) Net Income $ Other comprehensive income (loss) Cash flow hedges net unrealized gain (loss) (net of tax expense (benefit) of ($58,275), ($7,208),$17,219 and ($41,843) Pension and other postretirement liabilities (net of tax expense of $10,479, $1,964, $14,355 and $3,057) Net unrealized investment gains (losses) (net of tax expense (benefit) of ($11,749), $3,386, $37,389 and $28,726) ) Foreign currency translation (net of tax expense (benefit) of ($113), $6, $54 and $167) ) 11 Other comprehensive income (loss) Comprehensive Income Preferred dividend requirements of subsidiaries Comprehensive Income Attributable to Entergy Corporation $ See Notes to Financial Statements. 21 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2012 and 2011 (Unaudited) (In Thousands) OPERATING ACTIVITIES Consolidated net income $ $ Adjustments to reconcile consolidated net income to net cash flow provided by operating activities: Depreciation, amortization, and decommissioning, including nuclear fuel amortization Deferred income taxes, investment tax credits, and non-current taxes accrued ) Asset impairment - Changes in working capital: Receivables ) ) Fuel inventory ) ) Accounts payable ) Prepaid taxes and taxes accrued ) ) Interest accrued ) ) Deferred fuel costs ) Other working capital accounts ) ) Changes in provisions for estimated losses ) ) Changes in other regulatory assets Changes in pensions and other postretirement liabilities ) ) Other ) Net cash flow provided by operating activities INVESTING ACTIVITIES Construction/capital expenditures ) ) Allowance for equity funds used during construction Nuclear fuel purchases ) ) Payment for purchase of plant ) ) Changes in securitization account NYPA value sharing payment ) ) Payments to storm reserve escrow account ) ) Receipts from storm reserve escrow account - Decrease (increase) in other investments ) Proceeds from nuclear decommissioning trust fund sales Investment in nuclear decommissioning trust funds ) ) Net cash flow used in investing activities ) ) See Notes to Financial Statements. 22 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2012 and 2011 (Unaudited) (In Thousands) FINANCING ACTIVITIES Proceeds from the issuance of: Long-term debt Preferred stock - Treasury stock Retirement of long-term debt ) ) Repurchase of common stock - ) Changes in credit borrowings - net ) Dividends paid: Common stock ) ) Preferred stock ) ) Net cash flow provided by (used in) financing activities ) Effect of exchange rates on cash and cash equivalents ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest - net of amount capitalized $ $ Income taxes $ $ 77 See Notes to Financial Statements. 23 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS June 30, 2012 and December 31, 2011 (Unaudited) (In Thousands) CURRENT ASSETS Cash and cash equivalents: Cash $ $ Temporary cash investments Total cash and cash equivalents Securitization recovery trust account Accounts receivable: Customer Allowance for doubtful accounts ) ) Other Accrued unbilled revenues Total accounts receivable Deferred fuel costs Accumulated deferred income taxes Fuel inventory - at average cost Materials and supplies - at average cost Deferred nuclear refueling outage costs System agreement cost equalization Prepayments and other TOTAL OTHER PROPERTY AND INVESTMENTS Investment in affiliates - at equity Decommissioning trust funds Non-utility property - at cost (less accumulated depreciation) Other TOTAL PROPERTY, PLANT AND EQUIPMENT Electric Property under capital lease Natural gas Construction work in progress Nuclear fuel TOTAL PROPERTY, PLANT AND EQUIPMENT Less - accumulated depreciation and amortization PROPERTY, PLANT AND EQUIPMENT - NET DEFERRED DEBITS AND OTHER ASSETS Regulatory assets: Regulatory asset for income taxes - net Other regulatory assets (includes securitization property of $967,292 as of June 30, 2012 and $1,009,103 as of December 31, 2011) Deferred fuel costs Goodwill Accumulated deferred income taxes Other TOTAL TOTAL ASSETS $ $ See Notes to Financial Statements. 24 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS LIABILITIES AND EQUITY June 30, 2012 and December 31, 2011 (Unaudited) (In Thousands) CURRENT LIABILITIES Currently maturing long-term debt $ $ Notes payable Accounts payable Customer deposits Taxes accrued Accumulated deferred income taxes Interest accrued Deferred fuel costs Obligations under capital leases Pension and other postretirement liabilities System agreement cost equalization Other TOTAL NON-CURRENT LIABILITIES Accumulated deferred income taxes and taxes accrued Accumulated deferred investment tax credits Obligations under capital leases Other regulatory liabilities Decommissioning and asset retirement cost liabilities Accumulated provisions Pension and other postretirement liabilities Long-term debt (includes securitization bonds of $1,019,971 as of June 30, 2012 and $1,070,556 as of December 31, 2011) Other TOTAL Commitments and Contingencies Subsidiaries' preferred stock without sinking fund EQUITY Common Shareholders' Equity: Common stock, $.01 par value, authorized 500,000,000 shares; issued 254,752,788 shares in 2012 and in 2011 Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Less - treasury stock, at cost (77,562,145 shares in 2012 and 78,396,988 shares in 2011) Total common shareholders' equity Subsidiaries' preferred stock without sinking fund TOTAL TOTAL LIABILITIES AND EQUITY $ $ See Notes to Financial Statements. 25 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the Six Months Ended June 30, 2012 and 2011 (Unaudited) (In Thousands) Common Shareholders' Equity Subsidiaries' Preferred Stock Common Stock Treasury Stock Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance at December 31, 2010 $ $ $ ) $ $ $ ) $ Consolidated net income (a) - Other comprehensive loss - ) ) Common stock repurchases - - ) - - - ) Common stock issuances related to stock plans - - ) - - Common stock dividends declared - ) - ) Preferred dividend requirements of subsidiaries (a) ) - ) Balance at June 30, 2011 $ $ $ ) $ $ $ ) $ Balance at December 31, 2011 $ $ $ ) $ $ $ ) $ Consolidated net income (a) - Other comprehensive income - Common stock issuances related to stock plans - - ) - - Common stock dividends declared - ) - ) Preferred dividend requirements of subsidiaries (a) ) - ) Balance at June 30, 2012 $ $ $ ) $ $ $ ) $ See Notes to Financial Statements. (a) Consolidated net income and preferred dividend requirements of subsidiaries for 2012 and 2011 include $7.2 million and $6.7 million, respectively, of preferred dividends on subsidiaries' preferred stock without sinking fund that is not presented as equity. 26 Table of Contents ENTERGY CORPORATION AND SUBSIDIARIES SELECTED OPERATING RESULTS For the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) Three Months Ended Increase/ Description (Decrease) % (Dollars in Millions) Utility Electric Operating Revenues: Residential $ $ $ ) ) Commercial ) (9 ) Industrial ) ) Governmental 47 52 (5 ) ) Total retail ) ) Sales for resale 21 64 ) ) Other ) (6 ) Total $ $ $ ) ) Utility Billed Electric Energy Sales (GWh): Residential ) (1
